EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method, classified in A61B 17/06057.
II. Claims 19-20, drawn to a device, classified in A61B 17/06057.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. For example, instead of providing a double loop stitch in a sewing material, the device may be utilized to simply provide a single loop stitch through edges of a wound for closure thereof.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;

recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention.
During a telephone conversation with Stephen Adams on 08/02/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18. Affirmation of this election must be made by applicant in replying to this Office action. Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected without traverse. Accordingly, claims 19 and 20 have been cancelled.
Drawings
Figures 1-3E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Adams on 09 August 2021.
The application has been amended as follows: 
Claim 6 (line 3): “is passed through the sewing material at [[a]] the first insertion point” 
Claim 16 (lines 2-4): “[[the]] a distal portion of the sewing material…[[the]] a proximal portion of the sewing material” 
Claim 17 (line 4): “the insertion points.”
Claim 19: canceled
Claim 20: canceled
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, providing a needle assembly having a first needle portion and a second needle portion that is removably connected to the first needle portion, providing a thread having a first end connected to the first needle portion and a second end connected to the second needle portion and a loop formed between the first end and the second end, passing the needle assembly through the sewing material at a first insertion point, pulling the thread partially through the sewing material such that a portion of the loop is not pulled through the sewing material, disconnecting the first needle portion from the second needle portion and separating the first and second ends of the thread, passing the first needle portion and the first end of the thread through the portion of the loop that was not pulled through the sewing material, and passing the second needle portion and the second end of the thread through the portion of the loop that was not pulled through the sewing material. 
Closest prior art Spenciner (cited on the IDS received 08/09/2019) discloses creating a stitches in a sewing material by passing a needle through the sewing material at insertion points and pulling the thread partially through the sewing material such that a portion of each loop of suture material is not pulled through the sewing material. However, Spenciner fails to disclose providing a needle assembly having a first needle portion and a second needle portion that is removably connected to the first needle  disconnecting the first needle portion from the second needle portion and separating the first and second ends of the thread, passing the first needle portion and the first end of the thread through the portion of the loop that was not pulled through the sewing material, and passing the second needle portion and the second end of the thread through the portion of the loop that was not pulled through the sewing material. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 16, 2021